LAW OFFICES OF GEOFF WIGGS                          WAYNE M. GREENWALD
1900 S. Norfolk St, Ste. 350                        (Pro Hac Vice )
San Mateo, Ca 94403-1171                            WAYNE GREENWALD P.C.
Main: (650) 577-5952                                475 Park Avenue South- 18th Fl
Fax: (650) 577-5953                                 New York, NY 10016
Geoff@WiggsLaw.com                                  Tel: 212-983-1922
                                                    Fax: 877-254-1003
Attorney for Appellant- Plaintiff Vikram            Email: Grimlawyers@aol.com
Srinivasan

                    UNITED STATES BANKRUPTCY COURT
             NORTHERN DISTRICT OF CALIFORNIA-SAN JOSE DIVISION

In re

VIKRAM SRINIVASAN,                                 Case No. 20-51735 SLJ

                             Debtor.               Chapter 11

VIKRAM SRINIVASAN,
                             Appellant,            Case No. 21-cv-01031-JST
v.

WEDGEWOOD, LLC,
                             Appellee.

VIKRAM SRINIVASAN, Debtor,                         4:21-cv-02875-JST
                                                   Adv No. : 21-05002
                      Appellant-Plaintiff,         MEMORANDUM OF LAW
        v.                                         SUPPORTING THE
                                                   APPELLANT-PLAINTIFF’S
FAY SERVICING LLC et al,                           MOTION FOR STAYS AND
                                                   RESTRAINTS PENDING
            Respondent-Defendants.                 THIS APPEAL
_____________________________________




Case: 20-51735      Doc# 106     Filed: 06/08/21   Entered: 06/08/21 09:02:48        Page 1 of
                                             27
                                   TABLE OF CONTENTS
                                                                                   Page
Table of Authorities

PRELIMINARY STATEMENT                                                              1

JURISDICTIONAL STATEMENT                                                           3

THE STANDARD FOR GRANTING A STAY PENDING APPEAL                                    4

IT IS LIKELY THE DEBTOR WILL SUCCEED ON HIS APPEALS                                5

The Plausibility Standard                                                          5

SUCCESS ON THE DISMISSAL ORDER AND JUDGMENT                                        6

Violation of the Automatic Stay - Contempt Claim                                   6

The Complaint’s Allegations                                                        6

The Cognizable Legal Theory                                                        9

The Automatic Stay                                                                 9

Continuing Stay Violation                                                          10

The § 542 Turnover Claim                                                           11

The Complaint’s Allegations                                                        11

The Cognizable Claim                                                               12

The Injunction Claim                                                               15

LIKELIHOOD OF SUCCESS ON THE
PRELIMINARY INJUNCTION MOTION APPEAL                                               16

The Automatic Stay and Public Interest                                             18

Property Purchased Through a
Stay Violation Cannot Be Bona Fide                                                 18

Irreparable Injury Absent Restraints                                               19

 No Substantial Injury to Other Parties                                            20




Case: 20-51735         Doc# 106   Filed: 06/08/21   Entered: 06/08/21 09:02:48   Page 2 of
                                              27
The Public Interest Supports Restraints                                            20


STAYING THE DEBTOR’S CASE IS NECESSARY TO
AVOID IRREPARBLE INJURY                                                            21

CONCLUSION                                                                         23
CAUSE EXISTS TO GRANT A STAY PENDING THIS APPEAL
THE MOTION SHOULD BE GRANTED




Case: 20-51735      Doc# 106      Filed: 06/08/21   Entered: 06/08/21 09:02:48   Page 3 of
                                              27
                                 TABLE OF AUTHORITIES

Cases                                                                                    Page

Al Otro Lado v. Wolf, 952 F.3d 999, 1006–07 (C.A.9 (Cal.), 2020)                         10

Franchise Tax Board v. Roberts (In re Roberts), 175 B.R. 339, 343
      (B.A.P. 9th Cir.1994)                                                              15

In re Baker, 68 B.R. 360, 364-365 (Bkrtcy.D.Or.,1986)                                    11

In re Fabtech Industries, Inc., 2010 WL 6452908, at *6 (9th Cir.BAP 2010)                14

In re Leeds, 589 B.R. 186, 192–93 (Bkrtcy.D.Nev., 2018)                                  15

In re Minoco Group of Companies, Ltd., 799 F.2d 517, 520 (C.A.9 (Cal.),1986)             16

In re Pacific Gas and Elec. Co., 263 B.R. 306, 317, fn. 35 (Bkrtcy. N.D. Cal., 2001)     16

In re Prudential Lines, Inc., 107 B.R. 832, 835 (Bkrtcy.S.D.N.Y.,1989)                   16

In re Reswick, 446 B.R. 362 (9th Cir. BAP 2011)                                          13

In re Sillman, 2015 WL 1291427, at *5 (E.D.Cal.,2015)                                    15

In re Thu Thi Dao, 616 B.R. 103 (Bankr E.D. Ca. 2020)                                    13

J & J Sports Productions, Inc. v. Brar, 2012 WL 4755037, at *1 (E.D.Cal.,2012)           12

Mace v. Ocwen Loan Servicing, LLC, 2016 WL 9275406, at *4 (N.D.Cal., 2016)               16

Passport Health, Inc. v. Travel Med, Inc., 2012 WL 1292473, at *2 (E.D.Cal.,2012)        12

Queenie, Ltd. v. Nygard Int'l, 321 F.3d 282, 287 (2d Cir.2003)                           11

Schwartz v. U.S. (In re Schwartz), 954 F.2d 569, 571 (9th Cir. 1992)                     15

Sundance Land Corp. v. Cmty. First Fed. Sav. & Loan Ass'n, 840 F.2d 653, 661
 (9th Cir. 1988)                                                                         16

Schwartz v. U.S. (In re Schwartz), 954 F.2d 569, 571 (9th Cir. 1992)                     15

Sternberg v. Johnson, 595 F.3d 937, 944 (9th Cir.2010)                                   15

Zurich American Ins. Co. v. Trans Cal Associates, 2011 WL 6329959,
at *2 (E.D.Cal.,2011)                                                                    12



Case: 20-51735      Doc# 106      Filed: 06/08/21    Entered: 06/08/21 09:02:48        Page 4 of
                                              27
Statutes

11 U.S.C. § 105                                                                    8
11 U.S.C. § 362(a)(1) and (3)                                                     11
11 U.S.C. § 362(d)(3)                                                             11
11 U.S.C. § 362(a)                                                                11
11 U.S.C. § 541                                                                    7
11 U.S.C. § 542                                                                    8
28 U.S.C. § 158(a)(3)                                                              4
28 U.S.C. §158(c)(2)                                                               4
28 U.S.C. § 1292(a)(1) and (b)                                                     4
28 U.S.C. § 1292(b).                                                               4

Rules

Fed.R.Bankr.P. 8007                                                                9
Fed.R.Bankr.P. 8007(b)                                                            10
Fed.R.Bankr.P. 8007(b)(2)                                                         10




Case: 20-51735      Doc# 106     Filed: 06/08/21   Entered: 06/08/21 09:02:48   Page 5 of
                                             27
                               PRELIMINARY STATEMENT

       The Appellant-Plaintiff, Vikram Srinivasan (“Mr. Srinivasan”) by his attorneys, submits

this memorandum of law im support of his motion seeking the entry of orders, pursuant to

Fed.R.Bankr.P. 8007(b):

        a.)   staying the March 1, 2021, “Order Denying Preliminary Injunction” (the

              “Injunction Order” A copy of which is annexed to Mr. Srinivasan’s accompanying

              declaration as Exhibit “A”)

       b.)    staying the March 31, 2021 “Order Granting Motion to Dismiss” (the “Dismissal

              Order”) and Judgment dismissing this adversary proceeding (the “Judgment”)

              Copies of the Dismissal Order and Judgment are annexed to Mr. Srinivasan’s

              accompanying declaration as Exhibits “B” collectively;

       c.)    enjoining the Defendants from modifying, encumbering, improving or transferring

              the real property located at 1648 Summitridge Drive, Beverly Hills, California

              90210 also known as 1666 Summitridge Drive, Beverly Hills, CA 90210 (the

              “Property”) while this appeal is pending;

       d.)    staying the Debtor’s bankruptcy case while the appeal of the Order and judgment

              are pending; and

       e.)    granting such other and further relief as this Court deems proper (the “Motion”).

       This Motion should be granted because:

       I.)    There is a strong likelihood of this appeal’s success on the merits because the

              Bankruptcy Court:

              a.)     erred in not seeing the adversary proceeding’s complaint as asserting


                                              -1-


Case: 20-51735      Doc# 106      Filed: 06/08/21    Entered: 06/08/21 09:02:48        Page 6 of
                                              27
                        plausible claims for:

                        A.)    violation of the automatic stay afforded the Debtor and his estate;

                        B.)    turnover of property, pursuant to 11 U.S.C. § 542(a) and (b);

                        C.)    effectively ignored the Defendants’ violating the automatic stay of

                               11 U.S.C. § 362(a)(1) and (3) (the “Automatic Stay) in Mr.

                               Srinivasan’s prior bankruptcy case (the “Prior Case”) as it affected

                               him, the property of that bankruptcy estate and the Property:

                        D.)    erroneously limited the Automatic Stay to only Mr. Srinivasan and

                               not to Mr. Srinivasan’s bankruptcy estate, its Property and Mr.

                               Srinivasan.

                        E.)    erred by determining that when the Automatic Stay in this case

                               ended, pursuant to 11 U.S.C. § 362(c)(3) (“§ 362(c)(3)”)1, it ended

                               for the bankruptcy estate and Property as well as Mr. Srinivasan,

                               individually;

                        F.)    erred by determining that granting the injunction was not in the

                               public interest;


1
    § 362(c)(3) provides, in pertinent part”

         (c)Except as provided in subsections (d), (e), (f), and (h) of this section— . . .
               (3)     if a single or joint case is filed by or against a debtor who is an individual
                       in a case under chapter 7, 11, or 13, and if a single or joint case of the
                       debtor was pending within the preceding 1-year period but was dismissed,
                       other than a case refiled under a chapter other than chapter 7 after
                       dismissal under section 707(b)—
                       A)       the stay under subsection (a) with respect to any action taken with
                                respect to a debt or property securing such debt or with to any lease
                                shall terminate with respect to the debtor on the 30th day after the
                                filing of the later case; . . . .
                                                   -2-


Case: 20-51735        Doc# 106      Filed: 06/08/21    Entered: 06/08/21 09:02:48        Page 7 of
                                                27
                      G.)     erroneously determined that Defendants had the benefit of the

                              equities despite their violating the Automatic Stay to obtain the

                              Property.

       II.)    Mr. Srinivasan faces irreparable injury through:

               a.)    his wholly-owned entity and Mr. Srinivasan losing the Property to the

                      Defendants;

               b.)    the Defendants’ continued, unabated violation of the Automatic Stay; and

               c.)    the potential dismissal of this case;

       These matters are elucidated herein and in the accompanying declaration of Mr.

Srinivasan (the “Srinivasan Declaration”).



                             JURISDICTIONAL STATEMENT

       The basis for this Court’s jurisdiction is 28 U.S.C . §§ 1334 and157. This Court is the

appropriate venue for this Motion, pursuant to 28 U.S.C. §§ 1408 and 1409.

       This Motion is in the context of the Debtor’s appeals of this Court’s Injunction Order,

Dismissal Order, Judgment and order denying the Debtor an extension of the automatic stay,

pursuant to § 362(c)(3).



              THE STANDARD FOR GRANTING A STAY PENDING APPEAL

       The decision to grant or deny a stay pending an appeal applies four considerations:

               (1) whether the stay applicant has made a strong showing that he is likely to

               succeed on the merits; (2) whether the applicant will be irreparably injured absent


                                               -3-


Case: 20-51735       Doc# 106     Filed: 06/08/21     Entered: 06/08/21 09:02:48        Page 8 of
                                              27
               a stay; (3) whether issuance of the stay will substantially injure the other parties

               interested in the proceeding; and (4) where the public interest lies.

       Hilton v. Braunskill, 481 U.S. 770, 776, 107 S. Ct. 2113, 95 L. Ed. 2d 724, (1987).

       All factors must be considered. However, the first two factors are the most important.

Nken v. Holder, 556 U.S. 418, 434, 129 S. Ct. 1749, 173 L. Ed. 2d 550, (2009).

       In the Ninth Circuit by satisfying factors (1) and (2), applicants can prove either that there

is a strong likelihood of success on the merits and a mere possibility of irreparable injury to the

applicant, or that the balance tips sharply in their favor and that serious legal questions have been

raised. In re Neff, 2020 Bankr. LEXIS 2079, *6 (Bankr. C.D. Cal.) (Granting a stay pending

appeal as the balancing of the harm was strongly in favor of the applicant, even though there was

a slim chance to prevail on the merits). The Ninth Circuit uses a sliding scale approach where

“a stronger showing of one element may offset a weaker showing of another.” Lado v. Wolf, 952

F.3d 999, 1007 (9th. Cir. 2020).

       The Debtor satisfies the test for obtaining a stay pending this appeal.



            IT IS LIKELY THE DEBTOR WILL SUCCEED ON HIS APPEALS

       The appeals concern the: a.) Dismissal Order and Judgment; b.) Injunction Order; and c.)

order declining to extend the automatic stay, pursuant to 11 U.S.C. § 362(c)(3) (the “§ 362( c )

Order”). The Debtor expects to succeed on his appeals on all three matters.

       The Decision dismissed the Complaint’s claims for relief, under Fed.R.Bankr P. 7012

applying Fed.R.Civ. P. 12(b)(6), for failure to state a claim for which relief can be granted.

However, applying the applicable standards, the Complaint states viable claims for relief.


                                                -4-


Case: 20-51735       Doc# 106      Filed: 06/08/21     Entered: 06/08/21 09:02:48         Page 9 of
                                               27
        The Order and it dismissing the Complaint’s claims is based on the Court’s premise that

the automatic stay of 11 U.S.C. § 362(a) did not protect the Debtor’s wholly owned entity and its

property. This premise is erroneous.



The Plausibility Standard

        In deciding motions to dismiss, under Fed.R.Civ. P. 12(b)(6), courts consider whether the

complaint contains, “sufficient factual matter, accepted as true, to ‘state a claim to relief that is

plausible on its face.’ Evans v. Crowe & Mulvey, LLP, 2020 WL 5267915, at *2 (D.Hawaii,

2020), citing, Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) and Bell Atlantic Corp. v. Twombly,

550 U.S. 544, 570 (2007), UMG Recordings, Inc. v. Shelter Capital Partners LLC, 718 F.3d

1006, 1014 (9th Cir. 2013).

        To be plausible, complaints must allege “alleged adequate facts to state plausible claims

based on cognizable legal theories.” Schoonover v. Iovate Health Sciences U.S.A. Inc., 2020 WL

5015269, at *1 (C.D.Cal., 2020), Ellis v. San Francisco State University, 114 F.Supp.3d 884,

886 (N.D.Cal., 2015),Kennedy Funding, Inc. v. Chapman, 2010 WL 2528729, at *10

(N.D.Cal.,2010), Joseph v. Abrams, 2019 WL 1453478, at *4 (D.Guam, 2019).

        In evaluating motions to dismiss, the court “must presume all factual allegations of the

complaint to be true and draw all reasonable inferences in favor of the nonmoving party.” Usher

v. City of Los Angeles, 828 F.2d 556, 561 (9th Cir. 1987).

        The Complaint asserted plausible claims for relief.



SUCCESS ON THE DISMISSAL ORDER AND JUDGMENT


                                                 -5-


Case: 20-51735       Doc# 106      Filed: 06/08/21      Entered: 06/08/21 09:02:48         Page 10 of
                                                27
Violation of the Automatic Stay - Contempt Claim

The Complaint’s Allegations

       The Complaint’s pertinent allegations are:

       13.    On or about September 25, 2018, SUMMITRIDGE VENTURE GROUP, LLC

              (hereinafter, “SVG”) purchased the SUBJECT PROPERTY from Civic Holdings

              V-N Trust, a Delaware statutory trust.

       14.    The purchase of the SUBJECT PROPERTY was partially financed by a loan in

              the principal sum $3,500,000.00 from Civic Financial Services, LLC, and

              secured by a Deed of Trust recorded on September 25, 2018 as Document Number

              20180977267 in the Official Records of the Recorder’s Office in Los Angeles

              County (hereinafter, the “DEED OF TRUST”) . . .

       35.    In that SVG is wholly owned by the DEBTOR/PLAINTIFF, the presence of two

              personal guarantees of the PLAINTIFF and ongoing litigation against PLAINTIFF

              and SVG by cross-complainant PARMAR it establishes claims against the estate

              of the DEBTOR/PLAINTIFF through their unity of interest. As a result, the

              foreclosure on the SUBJECT PROPERTY created an immediate adverse

              economic consequence to the estate of the DEBTOR/ PLAINTIFF, in that said

              SUBJECT PROPERTY is necessary for reorganization. Said adverse economic

              consequences are supported by threats of enforcement of the guarantee by

              LENDERS. . . .

       18.    On or about February 12, 2019, . . . the DEED OF TRUST [was assigned] to

              Defendant CIVIC HOLDINGS. . . .


                                              -6-


Case: 20-51735     Doc# 106     Filed: 06/08/21        Entered: 06/08/21 09:02:48   Page 11 of
                                             27
      21.   On or about August 19, 2019, Defendant CIVIC HOLDINGS caused a Notice of

            Trustee’s Sale to be recorded against the SUBJECT PROPERTY in the amount of

            $3,891,080.78 and setting a foreclosure sale date of September 13, 2019 (hereafter

            the “NTS”). . . .

      22.   On or about September 12, 2019, SVG filed for Chapter 7 Bankruptcy. . . .

      28.   On or about December 2, 2019, PLAINTIFF filed for Chapter 11 bankruptcy,

            Case No. 19-42729 (hereinafter “PRIOR PETITION”) in the United States

            Bankruptcy Court, Northern District of California, Oakland Division, which

            temporarily suspended the foreclosure sale of the SUBJECT PROPERTY . . .

      29.   LENDERS were notified of the PLAINTIFF’S individual bankruptcy Petition on

            December 2, 2019 . . .   None of the LENDERS ever sought or obtained relief

            from the automatic stay regarding the SUBJECT PROPERTY.

      34.   On December 4, 2019 . . . with the PLAINTIFF’S bankruptcy stay in place, and

            LENDERS having notice of PLAINTIFF’S bankruptcy petition, CIVIC

            HOLDINGS proceeded with the foreclosure against the SUBJECT PROPERTY

            in the amount of $4,356,406.73 in unpaid debt. . . .

      36.   The unusual circumstances in this matter in which DEBTOR/ PLAINTIFF is the

            sole member of SVG and the guarantor on the obligations to the LENDERS and

            PARMAR, . . . As such there is a significant identity between the PLAINTIFF

            and the SVG in that PLAINTIFF/DEBTOR is the real party in interest . . . The

            foreclosure of said SUBJECT PROPERTY caused an immediate adverse

            economic consequence against PLAINTIFF/ DEBTOR and has suffered


                                            -7-


Case: 20-51735   Doc# 106       Filed: 06/08/21   Entered: 06/08/21 09:02:48      Page 12 of
                                             27
             inequitably. While the automatic stay was in place by the PLAINTIFF, CIVIC

             HOLDINGS transferred the SUBJECT PROPERTY to CIVIC REAL ESTATE

             via a Quitclaim Deed. . . .

      37.    On or about September 21, 2020, CIVIC REAL ESTATE, and BUYERS entered

             into certain Residential Purchase Agreement and Joint Escrow Instructions for the

             sale of the SUBJECT PROPERTY. On or around October 22, 2020, escrow

             closed and the sale of the SUBJECT PROPERTY to the BUYERS was finalized.

             Said sale was completed subject to a Lis Pendens recorded against the SUBJECT

             PROPERTY in or about March 2020, thereby providing constructive notice to the

             BUYERS of pending state court litigation. . . .

      5.     On December 10, 2020 (hereinafter referred to as “PETITION DATE”), the

             PLAINTIFF filed a Voluntary Petition under Chapter 11 of the Bankruptcy Code

             (hereinafter referred to as the “CURRENT PETITION”).

      In summary, the Complaint states that:

      a.)    the Debtor’s wholly owned entity, SVG, purchased the Property;

      b.)    the Property was subject to a deed of trust which was ultimately held by the

             Defendant Civic;

      c.)    Civic sought to foreclose on the Property;

      d.)    SVG filed for bankruptcy relief;

      e.)    foreclosing on the Property would cause immediate adverse economic

             consequence to the Debtor and his bankruptcy estate;

      f.)    the Debtor filed for chapter 11 relief (the “First Case”);


                                               -8-


Case: 20-51735    Doc# 106      Filed: 06/08/21      Entered: 06/08/21 09:02:48     Page 13 of
                                             27
       g.)     Civic foreclosed on the Property while the Debtor’s First Case was pending and

               the automatic stay of 11 U.S.C. § 362(a) was in effect;

       h.)     the Debtor’s First Case was dismissed (See Complaint ¶ 30);

       i.)     Civic sold the Property to Buyers without remedying its violation of the automatic

               stay of 11 U.S.C. § 362(a);

       j.)     the Debtor filed this case.



The Cognizable Legal Theory

       The Complaint asserts a cognizable legal theory. The Defendants violated the automatic

stay afforded the Debtor, in his Prior Case, when they foreclosed on and sold the Property. That

violation was not remedied. Therefore, it continued to this case. The adversary proceeding

seeks to remedy and redress for that stay violation.



The Automatic Stay

       The Debtor and his bankruptcy estates wholly own SVG. SVG owns the Property and

the Property is necessary for reorganization.” Complaint ¶ 35.

       Under these circumstances the automatic stay of 11 U.S.C. § 362(a) applies to the Debtor,

SVG and the Property. SVG is property of both cases’ bankruptcy estates.

       Where an entity is wholly owned by a debtor, the automatic stay has been seen as

protecting that entity’s property. See, Queenie, Ltd. v. Nygard Int'l, 321 F.3d 282, 287 (2nd Cir.

2003)(“Queenie”). Queenie held that the automatic stay applies to non-debtor entities that are

wholly owned by chapter 11 debtors where the “claim against the non-debtor will have an


                                                -9-


Case: 20-51735      Doc# 106      Filed: 06/08/21      Entered: 06/08/21 09:02:48       Page 14 of
                                               27
immediate adverse economic consequence for the debtor's estate.” Id.        See also, In re Baker, 68

B.R. 360, 364-365 (Bkrtcy.D.Or.,1986)(Bankruptcy Courts have jurisdiction over the subsidiary

and its property.)

       That is the case here. The Complaint states that SVG losing the Property had an

immediate adverse effect on Mr. Srinivasan’s bankruptcy estates and chances to reorganize.



Continuing Stay Violation

       The Complaint shows that the Defendants’ stay violation continues today.

       The creditors with knowledge of a bankruptcy filing to remedy the stay violations and

undo its acts that violate the automatic stay. In re Hoover, 2021 WL 471437, at *12

(Bkrtcy.W.D.Wash., 2021), citing, In re Dyer, 322 F.3d 1178, 1192 (9th Cir. 2003). Failure to

take reasonable steps to remedy a stay violation is a continuing stay violation), Id. citing,

Copeland v. Kandi (In re Copeland), 441 B.R. 352, 360 (Bankr. W.D. Wash. 2010).

       A creditor's liability under § 362 continues until full restitution is made or, if after

expiration of the stay, until the court orders full restitution. In re Hoover, 2021 WL 471437, at

*12, citing, In re LeGrand, 612 B.R. 604, 612 (Bankr. E.D. Cal. 2020) (citing Snowden v. Check

Into Cash of Wash., Inc. (In re Snowden), 769 F.3d 651, 659 & 662 (9th Cir. 2014); Sundquist v.

Bank of America, N.A. (In re Sundquist), 566 B.R. 563, 586 (Bankr. E.D. Cal. 2017).

       The Debtor’s claim against the Defendants for their prior stay violation became the

Debtor’s estate’s property in this case. See, 11 U.S.C. § 541(a).

       The Complaint states facts supporting a cognizable claim for relief. The Complaint’s

claim is plausible. It was error to dismiss it.


                                                  - 10 -


Case: 20-51735       Doc# 106      Filed: 06/08/21         Entered: 06/08/21 09:02:48      Page 15 of
                                                27
       Notably, the Complaint sought only contempt remedies against the Defendants. The

Bankruptcy Code offers more. See 11 U.S.C. § 362(k).



The § 542 Turnover Claim

The Complaint’s Allegations

       The Complaint states, in pertinent part:

       28.    On or about December 2, 2019, PLAINTIFF filed for Chapter 11 bankruptcy,

              Case No. 19-42729 (hereinafter “PRIOR PETITION”) . . . suspended the

              foreclosure sale of the SUBJECT PROPERTY to December 4, 2019.

       29.    LENDERS were notified of the PLAINTIFF’S individual bankruptcy Petition on

              December 2, 2019 . . . . None of the LENDERS ever sought or obtained relief

              from the automatic stay regarding the SUBJECT PROPERTY.

       30.    On December 3, 2019, POITRAS, counsel for LENDERS, proposed a new

              forbearance agreement to SVG via email that if payment in the sum of

              $515,323.87 is received by 5:00 p.m., on December 3, 2019, along with a

              dismissal of the pending PLAINTIFF’S Chapter 11, CIVIC HOLDINGS would

              agree to forbear from conducting a trustee’s sale until later of December 6, 2019,

              or the date of entry of an order dismissing the Chapter 11 Bankruptcy, but, in no

              event later than December 13, 2019 . . .

       31.    Thereafter, . . . the LENDERS agreed to briefly forbear from conducting a

              trustee’s sale until the later of December 6, 2019 to continue discussions, if a

              payment of $112,923.87 is received on or before 11:00 a.m. on December 4, 2019



                                              - 11 -


Case: 20-51735     Doc# 106      Filed: 06/08/21       Entered: 06/08/21 09:02:48      Page 16 of
                                              27
               ...

       32.     . . . [I]n the morning of December 4, 2019 before 11: 00 a.m., PLAINTIFF . . .

               wired an additional sum of his personal funds in the amount of $112,823.87 to

               FAY in an effort to financially assist SVG in forbearance of the foreclosure on

               said SUBJECT PROPERTY. Said PLAINTIFF PAYMENTS were paid directly to

               LENDERS from PLAINTIFF, which LENDERS were aware.



The Cognizable Claim

       The Complaint describes violation of the automatic stay in the Debtor’s Prior Bankruptcy

case. It was a post-petition payment by the Debtor using property of the estate on account of a

pre-petition claim. The payment was solicited and obtained by the Defendants post-petition.

       The payment violated § 362(a) through:

       (1)     the commencement or continuation, including the issuance or employment of

               process, of a judicial, administrative, or other action or proceeding against the

               debtor that was or could have been commenced before the commencement of the

               case under this title, or to recover a claim against the debtor that arose before the

               commencement of the case under this title;

       (2)     the enforcement, against the debtor or against property of the estate, of a judgment

               obtained before the commencement of the case under this title;

       (3)     any act to obtain possession of property of the estate or of property from the estate

               or to exercise control over property of the estate;. . .

       (6)     any act to collect, assess, or recover a claim against the debtor that arose before



                                                - 12 -


Case: 20-51735       Doc# 106      Filed: 06/08/21       Entered: 06/08/21 09:02:48      Page 17 of
                                                27
               the commencement of the case under this title . . .

        Transfers made in violation of § 362(a)’s automatic stay are void. In re Thompson, 2020

WL 6037780, at *4 (Bkrtcy.D.Idaho, 2020), In re Gasprom, Inc., 500 B.R. 598, 604 (9th

Cir.BAP 2013), citing,Griffin v. Wardrobe (In re Wardrobe), 559 F.3d 932, 934 (9th Cir.

2009)(“Generally, actions taken in violation of the automatic stay are considered void ab

initio.”).

        The parties are “returned to status quo as it existed before the stay violation occurred.” In

re C.W. Min. Co., 749 F.3d 895, 899 (10th Cir. 2014), See, In re Schwartz-Tallard, 751 F.3d 966,

974 (C.A.9,2014)(Dissent)(“That is precisely what the bankruptcy court did here—the court

undid the foreclosure and thereby placed the parties in the positions they occupied before the”

stay violation.”)

        Thus, the Debtor’s payment to the Defendants remained property of the Debtor’s estate in

his Prior Bankruptcy.

        The Debtor’s prior bankruptcy was dismissed. Bankruptcy Code § 349(b)(3) “revests the

property of the estate in the entity in which such property was vested immediately before the

commencement of the case under this title.” Bankruptcy Code § 349(b) “serves to undo the

bankruptcy case to the extent possible—to put all parties in the positions they were in before the

case was filed.” In re Weatherspoon, 2014 WL 61405, at *3 (Bkrtcy.W.D.Wash.), citing, In re

Nash, 765 F .2d 1410 (9th Cir.1985).

        Thus, the property of the Prior Bankruptcy’s estate was returned to this Debtor. The

payment retained by the Defendants was Mr. Srinivasan’s money.

        Mr. Srinivasan filed this case on December 12, 2020. Bankruptcy Code § 541 created



                                                - 13 -


Case: 20-51735       Doc# 106      Filed: 06/08/21       Entered: 06/08/21 09:02:48      Page 18 of
                                                27
the Debtor’s estate. The estate includes “. . . all legal or equitable interests of the debtor in

property as of the commencement of the case.” 11 U.S.C. § 541(a). This includes “money that a

debtor has a right to receive.” In re Chen, 2009 WL 3788898, at *5 (Bkrtcy.N.D.Cal.,2009,

citing. In re Crysen/Montenay Energy Co., 902 F.2d 1098, 1101 (2nd Cir.1990).

       Bankruptcy Code § 542 empowers trustees and debtors in possession to recover estate

money held by another. See, In re Treasures, Inc., 2013 WL 4874344, at *7 (Bkrtcy. S.D.Cal.,

2013)(“But APJL did not merely owe Debtor a debt; it was holding Debtor's own money. For this

reason § 542(a), requiring turnover of property of a debtor regardless of whether there are offset

rights, is germane here.” ), In re Fisher, 113 B.R. 714 (Bankr. N.D. Okla. 1990) (Debtor entitled

to § 542 order requiring turnover of monies paid pursuant to unenforceable reaffirmation

agreement in prior Chapter 7 case).

       The Dismissal Order determined that the Complaint’s Claim for relief seeking a turnover

failed to state a claim. It concluded that the claim was really for breach of contract, instead of

turnover, pursuant to 11 U.S.C. § 542.

       True, the Debtor has a breach of contract claim against the Defendants. He also has a

claim for their violating the automatic stay in his Prior Case. These rights to recovery do not

diminish his right to turnover, pursuant to § 542.

       The Complaint’s § 542 claim for a turnover was entirely appropriate and supported by

law. It should not have been dismissed. It was an error to dismiss that plausible claim.

The Injunction Claim

       The Complaint’s claim for an injunction was also plausible. The Complaint’s

allegations are stated above. The automatic stay in the Prior Bankruptcy was violated. The



                                                - 14 -


Case: 20-51735       Doc# 106      Filed: 06/08/21       Entered: 06/08/21 09:02:48        Page 19 of
                                                27
transfer of the Property was void. The Property’s transfer remains unabated. The estate in this

case includes the Debtor’s claim resulting from the stay violation.

       The automatic stay includes property of the Debtor’s estate. This includes SVG and its

Property.

       The Court denying the Debtor an extension of the automatic stay, pursuant to § 362(c)(3)

should not have extended to the property of his estate, including the Property.

       The § 362( c )Order adopted the Ninth Circuit Bankruptcy Appellate Panel’s non-bindng

decision in In re Reswick, 446 B.R. 362 (9th Cir. BAP 2011) (“Reswick”). Reswick adopts the

“minority view” ending the Automatic Stay for both the debtors and their bankruptcy estates.

However, this is contrary to the “majority view” and punishes creditors for their debtors’

misdeeds.

       The “majority view” does not. It ends the Automatic Stay for the Debtors, alone. Their

estates remain protected.

            Recently, In re Thu Thi Dao, 616 B.R. 103 (Bankr E.D. Ca. 2020), adopted the majority

view. It found the minority view as an “absurdity” Id., at 107, and antithetical to protecting

creditors’ interests and bankruptcy purposes. Id., at 116-117. In re Ramsey, 2021 WL 1499319,

at *8 (Bkrtcy.D.Nev., 2021) more recently joined the majority view. Its footnote “13" the

Ramsey court identified the wisdom of the majority approach.

       SVG is property of the Debtor’s estate. Its Property warrants protection to benefit the

Debtor’s creditors.

       Losing or being deprived of real property is “irreparable injury.” Mace v. Ocwen Loan

Servicing, LLC, 2016 WL 9275406, at *4 (N.D.Cal., 2016),citing, Sundance Land Corp. v.



                                               - 15 -


Case: 20-51735        Doc# 106     Filed: 06/08/21      Entered: 06/08/21 09:02:48     Page 20 of
                                                27
Cmty. First Fed. Sav. & Loan Ass'n, 840 F.2d 653, 661 (9th Cir. 1988).

       The Injunction Order’s failure to maintain the Automatic Stay for the Debtor’s estate is

irreparable injury. Notably, “the automatic stay comes into play upon the filing of a bankruptcy

petition whether or not the debtor would suffer irreparable harm in the absence of the stay.” In re

Minoco Group of Companies, Ltd., 799 F.2d 517, 520 (C.A.9 (Cal.),1986).

                [W]here an act would violate the automatic stay, irreparable harm is established

               by the violation since Congress, by legislatively staying such acts, has determined

               that they cause irreparable injury to the estate.

       In re Prudential Lines, Inc., 107 B.R. 832, 835 (Bkrtcy.S.D.N.Y.,1989), cited by In re

Pacific Gas and Elec. Co., 263 B.R. 306, 317, fn. 35 (Bkrtcy. N.D. Cal., 2001)(“. . . a violation

of the stay contained in § 362(a)(3) and should be enjoined . . . ”).

       The Complaint states a plausible claim for an injunction. It should not have been

dismissed.



LIKELIHOOD OF SUCCESS ON THE
PRELIMINARY INJUNCTION MOTION APPEAL

       As it did on the Dismissal Order, the Injunction Order concluded erroneously that no

automatic stay affected SVG and the Property.

       As discussed above, the automatic stay affected SVG and the Property.

 Queenie held that the automatic stay applies to non-debtor entities that are wholly owned by

chapter 11 debtors where the “claim against the non-debtor will have an immediate adverse

economic consequence for the debtor's estate.” Id.

       That is the case here. Summitridge losing the Property will have an immediate adverse


                                                - 16 -


Case: 20-51735       Doc# 106      Filed: 06/08/21       Entered: 06/08/21 09:02:48    Page 21 of
                                                27
effect on Mr. Srinivasan’s bankruptcy estate and chances to reorganize.

       The Ninth Circuit has yet to adopt or reject Queenie. This case’s facts are on point with

Queenie. Courts in the Ninth Circuit discuss Queenie in the context of chapter 7 cases and the

relationship between a debtor and its wholly owned entity’s property. See, Zurich American Ins.

Co. v. Trans Cal Associates, 2011 WL 6329959, at *2 (E.D.Cal.,2011), J & J Sports

Productions, Inc. v. Brar, 2012 WL 4755037, at *1 (E.D.Cal.,2012), Passport Health, Inc. v.

Travel Med, Inc., 2012 WL 1292473, at *2 (E.D.Cal. 2012).

       The Injunction Order never mentioned Queenie, despite it being cited in the Preliminary

Injunction Motion, and being on “all fours” here.

       Obviously, depriving Summitridge of its Property has an immediate adverse impact on

Mr. Srinivasan, his bankruptcy estate and creditors. The Defendants obtained the Property by

violating the Automatic Stay. Despite Mr. Srinivasan’s efforts, the Bankruptcy Court and its

Injunction Order provided no redress.

       It is likely that Mr. Srinivasan will prevail in showing that: a.) the Automatic Stay applied

to Summitridge, the Property and him; b.) the Defendants violated the Automatic Stay; c.) the

Defendants’ Automatic Stay violation hurt Mr. Srinivasan and his bankruptcy estates; d.) the

Bankruptcy Court erred in denying the Preliminary Injunction Motion which would have

maintained Automatic Stay’s protection.

The Automatic Stay and Public Interest

       Mr. Srinivasan anticipates prevailing on the issue that granting the Preliminary Injunction

was in the public interest.   The automatic stay and a preliminary injunction support the

significant public interest in successful reorganizations. In re Fabtech Industries, Inc., 2010 WL



                                               - 17 -


Case: 20-51735       Doc# 106     Filed: 06/08/21       Entered: 06/08/21 09:02:48      Page 22 of
                                               27
6452908, at *6 (9th Cir.BAP 2010).

        That is what Mr. Srinivasan’s bankruptcy cases seek to achieve. We expect to prevail on

this issue.



Property Purchased Through a
Stay Violation Cannot Be Bona Fide

        The Injunction Order gave the Defendants the benefit of the equities after determining

that Mr. Srinivasan acted inequitably. However, this conflicts with that in:

               the Ninth Circuit, if an act is taken by a creditor in violation of the automatic stay,

               any such act, including a sale of estate property, is void ab initio. See Schwartz v.

               U.S. (In re Schwartz), 954 F.2d 569, 571 (9th Cir. 1992). Thus, a party who

               purchases an asset owned by a bankruptcy estate in violation of the automatic stay

               does not obtain valid legal title.

        In re Leeds, 589 B.R. 186, 192–93 (Bkrtcy.D.Nev., 2018).

        When the Automatic Stay is violated:

                “the automatic stay requires a creditor to maintain the status quo ante and to

               remediate acts taken in ignorance of the stay.” Franchise Tax Board v. Roberts (In

               re Roberts), 175 B.R. 339, 343 (B.A.P. 9th Cir.1994). The automatic stay

               consequently imposes an affirmative duty to discontinue actions in violation of the

               stay. Sternberg v. Johnson, 595 F.3d 937, 944 (9th Cir.2010).

        In re Sillman, 2015 WL 1291427, at *5 (E.D.Cal.,2015).

        The Defendants failed to remedy what their stay violations achieved: getting and retaining

the Property. The Defendants are dis-entitled to the benefit of the equities which the Injunction


                                                - 18 -


Case: 20-51735      Doc# 106       Filed: 06/08/21       Entered: 06/08/21 09:02:48       Page 23 of
                                                27
Order gave them.

        Moreover, the Debtor filed a lis pendens and gave notice of his Prior Case’s filing.        In

In re Beery, 452 B.R. 825, 836 (Bkrtcy.D.N.M.,2011), similar actions denied the “innocent

purchaser” defense to purchasers who violated the automatic stay.

        The Debtor’s bona fides outweighed that of the Defendants and supported granting the

preliminary injunction.



Irreparable Injury Absent Restraints

        As discussed above, losing or being deprived of real property is “irreparable injury.”

Mace v. Ocwen Loan Servicing, LLC, 2016 WL 9275406, at *4,citing, Sundance Land Corp. v.

Cmty. First Fed. Sav. & Loan Ass'n, 840 F.2d 653, 661).

        Likewise the Injunction Order’s failure to maintain the Automatic Stay for the Debtor’s

estate is irreparable injury. Notably, “the automatic stay comes into play upon the filing of a

bankruptcy petition whether or not the debtor would suffer irreparable harm in the absence of the

stay.” In re Minoco Group of Companies, Ltd., 799 F.2d 517, 520 (C.A.9 (Cal.),1986).

Therefore, “irreparable injury” may be less of an issue.

        Nevertheless, acts violating the automatic stay cause irreparable harm. In re Prudential

Lines, Inc., 107 B.R. 832, 835, cited by In re Pacific Gas and Elec. Co., 263 B.R. 306, 317, fn.

35 (“. . . a violation of the stay contained in § 362(a)(3) and should be enjoined . . . ”).

        Irreparable injury exists.



 No Substantial Injury to Other Parties



                                                 - 19 -


Case: 20-51735       Doc# 106        Filed: 06/08/21      Entered: 06/08/21 09:02:48           Page 24 of
                                                  27
        Nor will a stay “substantially injure the other parties interested in the proceeding.”

They merely won’t be allowed to benefit from their contempt and violation of the Automatic

Stay.



The Public Interest Supports Restraints

        The automatic stay serves a public purpose. Sundquist v. Bank of America, N.A., 566 B.R.

563, 616 (Bankr. E.D. Ca. 2017). As discussed previously, the automatic stay and a preliminary

injunction support the significant public interest in successful reorganizations. In re Fabtech

Industries, Inc., 2010 WL 6452908, at *6. Restraints will facilitate a reorganization where all of

Mr. Srinivasan’s and SVG’s creditors get paid.

        This is consistent with the Bankruptcy Code’s purposes.


                   STAYING THE DEBTOR’S CASE IS NECESSARY TO
                            AVOID IRREPARBLE INJURY

        The § 362(c)(3) Order determined that the Debtor filed this case in “bad faith.” That

Order was issued while denying the Debtor the opportunity to file a reply to his motion seeking

to extend the automatic stay, pursuant to § 362(c)(3). The Debtor is appealing the § 362(c)(3)

Order with the orders discussed above.

        This case was filed in good faith. The Court declined extending the automatic stay after

denying the Debtor his right to reply to the opposition to his motion to extend the automatic stay.

The right was provided by the Fed.R.Bankr P. and local bankruptcy rules. It was the process that

was due.

        Denying the Debtor the process that was due, denied him due process. See, U.S. v. Alisal



                                                - 20 -


Case: 20-51735       Doc# 106      Filed: 06/08/21       Entered: 06/08/21 09:02:48       Page 25 of
                                                27
Water Corp., 431 F.3d 643, 657 (9th Cir. 2005).

       The Debtor was denied his right to file a critical reply and confirm that this case was filed

in good faith. Mr. Srinivasan was limited in his ability to participate in the motion and refute the

opposition. His interests were prejudiced and marginalized in this process. See, Id., at 657–58.

Mr. Srinivasan was denied due process.

       Unfortunately, it taints the Debtor’s reorganization efforts in this case. A motion to

dismiss or convert this case echos the Court’s “bad faith” conclusion. It jeopardizes the

Debtor’s reorganization efforts to benefit his creditors and estate. Acts which jeopardize a

reorganization can constitute “irreparable injury” warranting restraint. See, In re Johns-Manvilleu

Corp., 66 B.R. 517, 542 (Bkrtcy.S.D.N.Y.,1986)(restraining shareholder activity). The

characterization maligns the Debtor’s character and actions. Injury to one’s professional

reputation constitutes irreparable injury. See, Passante v. Moore, 2012 WL 12878305, at *2

(C.D.Cal., 2012) Passante v. Moore, 2012 WL 12878305, at *2 (C.D.Cal., 2012).

       Further, the Debtor could be authorized and directed to post a bond to stay this case

pending the appeal. In In re Bullock, 603 B.R. 411, 419-20 (Bkrtcy.S.D.Ill., 2019), a debtor was

granted a stay of essentially his entire case pending an apparently futile appeal, on the condition

that he post a bond sufficient to pay all of his unsecured creditors.

       The need to preserve the Debtor’s ability to reorganize for his creditors’ benefit is

exceedingly important. A stay of this case is necessary. The Debtor is willing to consider

posting a reasonable bond for that stay, if necessary.

                                          CONCLUSION

             CAUSE EXISTS TO GRANT A STAY PENDING THIS APPEAL



                                                - 21 -


Case: 20-51735       Doc# 106      Filed: 06/08/21       Entered: 06/08/21 09:02:48      Page 26 of
                                                27
                          THE MOTION SHOULD BE GRANTED



Dated: San Mateo, CA
       June 7, 2021


GEOFF WIGGS                                              WAYNE M. GREENWALD
LAW OFFICES OF GEOFF WIGGS                               (Pro Hac Vice)
1900 S. Norfolk St, Ste. 350                             WAYNE GREENWALD P.C.
San Mateo, Ca 94403-1171                                 475 Park Avenue South- 18th Fl
Main: (650) 577-5952                                     New York, NY 10016
Fax: (650) 577-5953                                      Tel: 212-983-1922
Geoff@WiggsLaw.com                                       Fax: 877-254-1003
                                                         Email: Grimlawyers@aol.com

By:___/s/ Geoff Wiggs___________                         By:__Wayne M. Greenwald ___Pres.
             Geoff Wiggs                                       Wayne M. Greenwald

Attorneys for Appellant- Plaintiff
Vikram Srinivasan




                                                - 22 -


Case: 20-51735      Doc# 106         Filed: 06/08/21     Entered: 06/08/21 09:02:48       Page 27 of
                                                  27
